38 So. 3d 745 (2009)
Ex parte INFIRMARY HEALTH SYSTEM, INC.
(In re Pleasure Island Ambulatory Center and Gary Ellis
v.
State Health Planning and Development Agency et al.).
Ex parte State Health Planning and Development Agency et al.
(In re Gulf Shores, Alabama, and Orange Beach, Alabama
v.
State Health Planning and Development Agency et al.).
1080180 and 1080183.
Supreme Court of Alabama.
November 25, 2009.
James E. Williams, J. Flynn Mozingo, and C. Mark Bain of Melton, Espy & Williams, PC, Montgomery, for petitioner Infirmary Health System, Inc.
Mark D. Wilkerson and Dana H. Billingsley of Wilkerson & Bryan, P.C., Montgomery, for petitioners State Health Planning & Development Agency and Alva Lambert.
*746 Robert D. Segall and J. David Martin of Copeland, Franco, Screws & Gill, P.A., Montgomery, and G. Dennis Nabors of Nabors Belser & Debray, LLC, Montgomery, for respondents Pleasure Island Ambulatory Care Center and Gary Ellis.
Wanda Cochran, Mobile, for respondents City of Orange Beach and City of Gulf Shores.
Gregg B. Everett, Montgomery, for amicus curiae Alabama Hospital Association, in support of the petitioners.
Lenora Walker Pate and Charles R. Driggers of Sirote & Permutt, P.C., Birmingham, for amicus curiae Alabama Association of Ambulatory Surgery Centers, in support of the petitioners.
Prior report: Ala.Civ.App., 38 So. 3d 739.
COBB, Chief Justice.
The writs of certiorari are quashed.
In quashing the writs of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
1080180WRIT QUASHED.
1080183WRIT QUASHED.
LYONS, WOODALL, STUART, SMITH, BOLIN, PARKER, MURDOCK, and SHAW, JJ., concur.